Dhanlaxmi, Inc. v Schiller (2014 NY Slip Op 05299)
Dhanlaxmi, Inc. v Schiller
2014 NY Slip Op 05299
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2013-07014
 (Index No. 12415/12)

[*1]Dhanlaxmi, Inc., appellant, 
vWilliam J. Schiller, Jr., etc., respondent.
Manmohan K. Bakshi, P.C., New York, N.Y., for appellant.
DECISION & ORDER
In an action to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (K. Murphy, J.), dated May 24, 2013, as denied, as premature, its motion for summary judgment on the complaint.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the plaintiff's contention, the defendant was not given a reasonable opportunity for disclosure prior to the making of the plaintiff's motion for summary judgment on the complaint. The plaintiff's remaining contentions are without merit. Accordingly, under the circumstances of this case, the Supreme Court properly denied, as premature, the plaintiff's motion for summary judgment on the complaint (see CPLR 3212[f]; Family-Friendly Media, Inc. v Recorder Tel. Network, 74 AD3d 738, 739; Gruenfeld v City of New Rochelle, 72 AD3d 1025; Rodriguez v DeStefano, 72 AD3d 926; Baron v Incorporated Vil. of Freeport, 143 AD2d 792).
MASTRO, J.P., DICKERSON, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court